Citation Nr: 1202347	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to June 15, 2009 and on and after August 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO in St. Petersburg, Florida, which, in relevant part, denied TDIU.  

The Veteran testified before a Decision Review Officer at a January 2009 hearing at the RO.  A transcript has been associated with the file.

The Veteran brought claims for service connection and increased ratings when he brought his claim for TDIU.  The Veteran initiated an appeal only as to TDIU in his March 2008 Notice of Disagreement.  The Veteran attempted to initiate appeals of increased ratings issues in a March 2009 Notice of Disagreement.  The RO informed the Veteran that his March 2009 Notice of Disagreement was untimely in a May 2009 letter.  The Veteran did not contest that determination.  As such, the increased ratings issues from the February 2008 rating decision are not before the Board.

During the pendency of the appeal, the RO granted a temporary total rating from June 15 to August 1, 2009.  This extinguishes the Veteran's appeal as to that window of time.  The appeal remains for the periods prior to and after the temporary total rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for additional development.

When the RO denied TDIU originally, the Veteran was service-connected for laceration and transposition of the right ulnar nerve at the elbow and a right ankle fracture.  While the TDIU appeal was pending, the RO issued a November 2009 rating decision which granted service connection for additional disabilities and a temporary total rating.  The effective dates of the grants of service connection and temporary total rating alter the Board's analysis.  Prior to January 21, 2009, the Veteran had a 60 percent rating for laceration and transposition of the right ulnar nerve at the elbow and a 10 percent rating for a right ankle fracture, combined to 60 percent disabling.  From January 21, 2009, the Veteran had a 70 percent rating for right upper extremity decreased muscle tone/atrophy to the upper bicep and shoulder girdle with carpal tunnel syndrome and surgical scars, rated together with laceration and transposition, and a 10 percent disability rating for cervical spine strain, combined to 80 percent disabling.  The separate compensable rating for a scar associated with the right ankle fracture was effective from March 31, 2009, but did not change the Veteran's combined rating.  The RO also assigned a temporary total rating from June 15 to August 1, 2009, due to surgical convalescence, with the combined 80 percent rating continuing after August 1, 2009.  

The Veteran was seen for two VA examinations in the course of this appeal.  The first occurred in January 2008 and considered only the increased rating and service connection issues.  A February 2008 addendum was offered indicating that the Veteran would have only mild restriction in sedentary employment.  Since that time, the RO has granted service connection for additional disabilities.  The RO sent the Veteran for an October 2009 VA examination in connection with those disabilities.  While that examination report addressed service connection and schedular ratings, it did not address unemployability.  Thus, the Board cannot conclude that either VA examination offered under the duty to assist is adequate to resolve this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims folder and a copy of this Remand should be provided to the examiner.  The examiner should indicate review of the items in the examination report. 

The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected right upper extremity decreased muscle tone/atrophy to the upper bicep and shoulder girdle with carpal tunnel syndrome and surgical scars, cervical spine strain, right ankle fracture and scar, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment. 

All findings should be described in detail and all necessary diagnostic testing performed.  A rationale for all opinions should be provided.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

